DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of amendment filed on 02/07/2022 in which claims 24,26-32, 38,42, and 48 are currently amended while claim 71 has been newly added. By this amendment, claims 24-71 are now pending in the application.
Specification
Claim Objections
Claim 24 is objected to because of the following informalities: Claim 24 recites: “… and a USB input charge circuit connected to the power supply, the USB input charge circuit comprising a DC/DC converter, the USB input charge circuit configured for converting power from a USB charger to increase charge voltage for charging the power supply; andMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-02-02Page 3 of 24 a USB charging input connected to the USB input charge circuit, the USB charging input configured for electrically connecting to the USB charger and providing charging input from the USB charger through the USB charging input and the USB input charge circuit to the power supply”. The underlined limitations are indefinite as it is not clear as what “the  USB charging input”  is referring to as there are two USB charging inputs at element (56) and at element (52) as shown in Fig. 1. It is also unclear as to which element the limitations “a USB charger” is referring to. Therefore claim 24 is unclear and 
Claim 26 is objected to due to the minor informalities. In claim 26, the underlined limitations of, “… the USB charging circuit is located internally within the jump starting device” lacks antecedent basis.
Claim 24 is further objected to due to minor informalities. In claim 24, lines 12-13, delete, “the” as it is being repetitive.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how the limitations of, “… and a USB input charge circuit connected to the power supply, the USB input charge circuit comprising a DC/DC converter, the USB input charge circuit configured for converting power from a USB charger to increase charge voltage for charging the power supply; andMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-02-02Page 3 of 24 a USB charging input connected to the USB input charge circuit, the USB charging input configured for electrically connecting to the USB charger and providing charging input from the USB charger through the USB charging input and the USB input charge circuit to the power supply” are achieved or performed. The underlined limitations are indefinite as it is not clear as what “the  USB charging input”  is referring to as there are element (56) and at element (52) as shown in annotated Fig. 1 below. It is also unclear as to which element the limitations “a USB charger” is referring to?
Claim 26 recites, “…the USB charging circuit is located internally within the jump starting device”. There is insufficient antecedent basis for this underlined limitations in the claim.

    PNG
    media_image1.png
    669
    956
    media_image1.png
    Greyscale

Claims 25-71 depend either directly or indirectly from claim 24 and therefore are also rejected for the same reasons since they inherit the same deficiencies.
Claim 26 is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25,27-28,30-32,36-58,60,63-71 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Balmefrezol et al., (Balmefrezol) US 2013/0154550.
Regarding claim 24, Richardson discloses a jump starting device(10)(Abstract; ¶[0001]) for boosting or charging a depleted or discharged battery (battery of vehicle 28)(¶[0006]) having a positive battery terminal (Red clamp; Fig. 2.C) and a negative battery terminal (black clamp)(Note-jumper cable 60 has red (positive) and black (negative) clamps. EX1010 at ¶[0020]); Richardson discloses “a pair of conductive leads for connecting the supplemental power to an engine electrical system), the jump starter device(10) comprising: a power supply (jump starter batteries 22 provide power to the battery of the vehicle(28) to be jump started; see ¶[0006] and Fig. 2C); a positive battery connector (labeled Red clamp; Fig. 2.C) for electrically connecting(via cables 60; note the cables are electric conductor) the jump starter device(10) to the positive battery terminal of the depleted or discharged battery(battery of vehicle 28); a negative battery connector (labeled black clamp; Fig. 2.C) for electrically connecting(via cables 60; note- the cables are electric conductor) the jump starter device(10) to the negative battery terminal of the depleted or discharged battery(battery of vehicle 28); a power switch ((contact relay 34); see Figs. 1 and 2C) connected in circuit with the power supply(jump starter batteries 22) and the positive and negative battery connectors(Red and Black clamps; see Figs. 1 and 2C), the power switch(contact relay 34) configured to switch power on or off from the power supply(jump starter batteries 22) to the depleted or discharged battery(battery of vehicle 28), the power switch(34) configured(under the control of the microprocessor 12) to switch power on when the jump starting device is connected to the depleted or discharged battery(note-Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34. (See also Fig. 3, Fig. 6, ¶[0014] and [0027] to turning on the power switch or circuit(34)(see ¶[0014])(note- Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses the process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports of the discharged or depleted battery since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34. (See also Fig. 3, Fig. 6, see also ¶[0014] and [0027]).
Richardson does not expressly teach the limitations of,
andAppl. No.: Not Yet AssignedMAIL STOP AMENDMENT Page 3 of 13Attorney Docket No.: 054985-000055-US-02-01a USB input charge circuit connected to the power supply, the USB input charge circuit comprising a DC/DC converter, the USB input charge circuit configured for converting power from a USB charger to increase charge voltage for charging the power supply; andMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-02-02Page 3 of 24 a USB charging input connected to the USB input charge circuit, the USB charging input configured for electrically connecting to the USB charger and providing charging input from the USB charger through the USB charging input and the USB input charge circuit to the power supply.
However, Balmefrezol discloses factual evidence of, a USB input charge circuit (298) connected to the power supply(200), the USB input charge circuit comprising a DC/DC converter(buck/boost 210/220)(see ¶[0020]-[0021], [0030]), the USB input charge circuit(298) configured for converting power from a USB charger(AC/DC converter; see ¶[0055],[0068]   and Fig. 1) to increase charge voltage(Boost operation; see ¶[0045],[0048]) for charging the power supply; andMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-02-02Page 3 of 24 a USB charging input (construed as USB interface see ¶[0045]) connected to the USB input charge circuit(298), the USB charging input(USB interface) configured for electrically connecting to the USB charger and providing charging input from the USB charger (see ¶[0074]).
Richardson and Balmefrezol are power supply devices analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Balmefrezol by incorporating a USB input charge circuit connected to the power supply, the USB input charge circuit comprising a DC/DC converter, the USB input charge circuit configured for converting power from a USB charger to increase charge voltage for charging the power supply; andMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-02-02Page 3 of 24 a USB charging input connected to the USB input charge circuit, the USB charging input configured for electrically connecting to the USB charger and providing charging input from the USB charger through the USB charging input and the USB input charge circuit to the power supply, as recited, in order to provide connection to an external source of voltage (preferably, about 5 volts DC), to charge the battery and to generate the so-called On The Go (OTG) voltage required by the peripheral connected to the USB interface. Furthermore, having a USB input charge circuit connected to the power supply, the USB input charge circuit configured for converting power from a USB charger to charge voltage for charging the power supply, will also enable an external electronic or peripheral devices, such as the 3V SIM interface, the 3V MMC interface or any audio amplifier, to be connected to the USB charging input connector and powered up, as per the teachings of Balmefrezol ([0009]).
Accordingly claim 24 would have been obvious.
Regarding claim 25, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Balmefrezol further discloses, wherein (construed as USB interface see ¶[0045]) comprises a USB charging port(USB interface)(¶[0068])).
Regarding claim 26, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Richardson further discloses, the USB input chargis located internally within the jump starting device(10)(Richardson; ¶[0014]).
Regarding claim 27, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Balmefrezol further discloses, wherein the USB charging input comprises a USB connector(USB interface; see ¶[0045])  
Regarding claim 28, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Balmefrezol further discloses, wherein the USB charging circuit comprises one or more DC-DC converter (DC-DC converter circuits (210) and (220); ¶[0043],[0068]).
Regarding claim 30, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Balmefrezol further teaches, wherein the USB input charging circuit(construed as USB interface see ¶[0045]) is configured to convert power from any USB charger (such as a 3.5V input into 5 volt DC signal on the output of the second DC-DC converter circuit 220 which is provided to the battery 200; see ¶[0074],[0082]) to charge voltage and current for charging the power supply(200).
Regarding claim 31, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 28. Balmefrezol further teaches, wherein the DC-DC converter(210,220) is configured to be turned on and off via a circuit(control logic 250  ¶[0086]) by an output from a microcontroller(250)
Regarding claim 32, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 31. Balmefrezol further discloses, wherein the power source(200) is a rechargeable battery(see ¶[0074]), and wherein microcontroller software(as embedded into microcontroller 250) can turn charge off if the rechargeable battery voltage is measured to be too high by an A/D input(see ¶[0086]).
Regarding claim 36, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Balmefrezol further discloses, further comprising a USB output(at ball 291) configured to provide charging power from the power supply(200) to a USB-chargeable device(via USB output 291, such as a 3V SIM or a 3V MMC interface; see ¶[0045],[0064]).
Regarding claim 37, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 36. Balmefrezol further discloses, wherein the USB output comprises a USB output port(output USB interface inherently has an output port; see ¶[0074]).
Regarding claim 38, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 36. Balmefrezol further discloses, wherein the USB output comprises a USB output connector(output of USB interface;¶[0074 and Fig. 1]).
Regarding claim 39, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 36. Balmefrezol further discloses, wherein the USB output comprises a USB output port(output of USB interface;¶[0074] and Fig. 1])connected to the power supply(200; see Figs. 1-2) by a USB output circuit( see USB interface connector ¶[0074])
Regarding claim 40, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Balmefrezol further discloses, wherein the USB output is configured to provide a portable charger for charging smartphones, tablets, music players, and other rechargeable electronic devices(¶[0009]-[0010],[0012], and [0023])
Regarding claim 41, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 39. Balmefrezol further discloses, further comprising a microcontroller(250)(Fig. 2) and a control circuit(250), the control circuit from the microcontroller allows the USB output circuit to be turned on and off by software control to prevent the power supply getting too low in capacity(see ¶[0072],[0074],[0078],[0082], and [0086],[0090], and [0094]).
Regarding claim 42, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 39. Balmefrezol further discloses, wherein the USB output is brought to an outside of the jump charge device(combination of 6 and 10 operates as a jump charge device; see ¶[0042]) with a USB connector(see ¶[0009],[0074])
Regarding claim 43, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 42. Balmefrezol further discloses, wherein the USB connector includes a voltage divider configured to enable charge to certain smartphones that require it(see ¶[0042], [0065], and [0067]).
Regarding claim 44, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Richardson further discloses, wherein the power supply(22) is a rechargeable battery disposed within the jump starter device(10)(Richardson; ¶[0014])
Regarding claim 45, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Richardson further discloses, wherein the power switch(34) comprises a power switch control system or circuit(12) configured to control the power switch and turn power on or off from the power supply(22) to the depleted or discharged battery(battery of vehicle 28) when connected to the positive and negative battery connectors(Red and Black clamps)( (see¶[0012],[0014])(Note- Richardson discloses that the power switch is turned on to cause the internal power supply to be connected to the output port in response to signals from the sensors indicating (1) the presence of a vehicle battery at said output port and (2) proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. Richardson also discloses or teaches that the power switch is not turned on when signals from the sensors indicate either the absence of a vehicle battery at the output port or improper polarity connection of positive and negative terminals of the vehicle battery with the positive and negative polarity outputs. Richardson discloses in FIGS. 3-8 “flow charts of the processing steps of the portable power source of the present invention.” Ex. 1006, ¶0010. This sequence of processing steps involves several checks performed by the microcontroller before turning on the power switch to jump start the vehicle. As discussed below, these checks include detecting (1) the presence of a vehicle battery at said output port and (2) proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs).
Regarding claim 46, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 45. Richardson further discloses, wherein the power switch control system or circuit(12) comprises one or more sensors(30,24) configured to (Richardson discloses in FIGS. 3-8 “flow charts of the processing steps of the portable power source of the present invention.” Ex. 1006, ¶0010. This sequence of processing steps involves several checks performed by the microcontroller before turning on the power switch to jump start the vehicle. As discussed below, these checks include detecting (1) the presence of a vehicle battery at said output port and (2) proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. 77. Richardson discloses that the reverse voltage sensor 24 detects whether jumper cables that have been manually connected to the vehicle battery have been properly connected or if there is a reverse connection. Richardson discloses or teaches that the power switch for charging the vehicle battery cannot be turned on unless there is a proper connection of the cables. For example, referring to FIG. 3 (a portion of which is reproduced below), Richardson states: If the system does not detect a battery charging voltage 212, once jumper cables 60 have been manually connected to the vehicle to be started 28, the voltage is measured by the reverse voltage sensor 24 to determine if the cables have been properly connected to the vehicle 214. If the voltage measured is significantly less than the voltage of the jump starter capacitors 21 and batteries 22, then a reverse polarity connection of the jumper cables to the vehicle is determined and an error flag is set and the event saved in nonvolatile memory 216. A “Reverse Polarity” error message is displayed 218 on the LCD 46, and the reverse voltage LED 48 is illuminated 216. Any further jump starter action by the operator is ignored until the reverse polarity. Furthermore, Richardson further discloses (see ¶[0015]) that the microcontroller receives signals from the vehicle voltage sensor 30 and the reverse voltage sensor 24 and that it generates a control signal 58(activated output signal, as per claim 11) which controls the contact relay 34 to connect the jump starter batteries 22 to the vehicle to be started 28. Richardson also makes clear that the microcontroller only closes relay 34(activate switch or turn on switch) if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity
Regarding claim 47, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 46. Richardson further discloses, wherein the power switch control system or circuit(12) is configured to detect presence(via vehicle voltage sensor 30  and reverse polarity sensor 24 which indicate the presence of a vehicle battery connected with proper polarity)  of the depleted or discharged battery(battery of vehicle 28) when connected between the positive and negative battery connectors(Red and Black clamps) (see also Fig. 3, Fig. 6, ¶[0014] and [0027]).
Regarding claim 48, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 46. Richardson further discloses, wherein the power switch system or circuit is configured to detect polarity(via reverse polarity detection sensor 24 ; see also Fig. 3, Fig. 6, ¶[0014] and [0027])  of the depleted or discharged battery(battery of vehicle 28) when connected between the positive and negative battery connectors(Black and Red clamps).
Regarding claim 49, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 46. Richardson further discloses, wherein the power switch control system or circuit is configured to detect presence (via voltage sensor 30)of the depleted or discharged battery(vehicle of battery 28) when connected between the positive (Red and Black clamps), and configured to detect polarity(via reverse polarity detection 24) of the depleted or discharged battery when connected between the positive and negative battery connectors, wherein the power switch control system or circuit(12) switches on (by closing relay 34) the power supply(22) to connect the power supply to the depleted or discharged battery only when the depleted or discharged battery is present when connected between the positive and negative battery connectors and the depleted or discharged battery is connected with correct polarity between the positive and negative battery terminals(note-((see¶[0012],[0014])(Note- Richardson discloses that the power switch is turned on to cause the internal power supply to be connected to the output port in response to signals from the sensors indicating (1) the presence of a vehicle battery at said output port and (2) proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. Richardson also discloses or teaches that the power switch is not turned on when signals from the sensors indicate either the absence of a vehicle battery at the output port or improper polarity connection of positive and negative terminals of the vehicle battery with the positive and negative polarity outputs. Richardson discloses in FIGS. 3-8 “flow charts of the processing steps of the portable power source of the present invention.” Ex. 1006, ¶0010. This sequence of processing steps involves several checks performed by the microcontroller before turning on the power switch to jump start the vehicle. As discussed below, these checks include detecting (1) the presence of a vehicle battery at said output port and (2) proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. 77. Richardson discloses that the reverse voltage sensor 24 detects whether jumper cables that have been manually connected to the vehicle battery have been properly connected or if there is a reverse connection. Richardson discloses or teaches that the power switch for charging the vehicle battery cannot be turned on unless there is a proper connection of the cables. For example, referring to FIG. 3 (a portion of which is reproduced below), Richardson states: If the system does not detect a battery charging voltage 212, once jumper cables 60 have been manually connected to the vehicle to be started 28, the voltage is measured by the reverse voltage sensor 24 to determine if the cables have been properly connected to the vehicle 214. If the voltage measured is significantly less than the voltage of the jump starter capacitors 21 and batteries 22, then a reverse polarity connection of the jumper cables to the vehicle is determined and an error flag is set and the event saved in nonvolatile memory 216. A “Reverse Polarity” error message is displayed 218 on the LCD 46, and the reverse voltage LED 48 is illuminated 216. Any further jump starter action by the operator is ignored until the reverse polarity condition is corrected 220, at which point processing returns to the start of the main processing loop 210.” Richardson, ¶([0014],[0020]). Thus, the “Reverse Polarity” error message on the LCD 46 and illuminated LED 48 warn a user when a vehicle battery is connected with reverse polarity, prompting the user to correct the connection). Additionally, Richardson discloses (see ¶[0015]) that the microcontroller receives signals from the vehicle voltage sensor 30 and the reverse voltage sensor 24 and that it generates a control signal 58(activated output signal) which controls the contact relay 34 to connect the jump starter batteries 22 to the vehicle to be started 28. Richardson also makes clear that the microcontroller only closes relay 34(activate switch or turn on switch) if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity).
Regarding claim 50, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 45. Richardson further discloses, wherein the power switch control system or circuit comprises a microcontroller(microcontroller 12) configured for providing an output(contact relay control output 58) controlling the power switch(34)(see Fig. 1)(see Exhibit 1010, ¶[0014]).
Regarding claim 51, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 50. Richardson further discloses, wherein the microcontroller(12) receives input from one or more sensors(battery presence sensor 30; reverse polarity sensor 24; 20,32,temperature sensor 38, and 40) configured to detect presence of the depleted or discharged battery when connected between the positive and negative batteryAppl. No.: Not Yet AssignedMAIL STOP AMENDMENT Page 8 of 13Attorney Docket No.: 054985-000055-US-02-01 connectors, and to detect polarity of the depleted or discharged battery when connected between the positive and negative battery connectors(Richardson ¶[0010]-[0015] and [0027]).
Regarding claim 52, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 51. Richardson further discloses, wherein the one or more sensors(battery presence sensor 30; reverse polarity sensor 24; 20,32,temperature sensor 38, and 40) includes one sensor(30) configured to detect presence of the depleted or discharged battery(battery of vehicle 28) when connected between the positive and negative battery connectors(Red and Black clamps), and another sensor(24) configured to detect polarity of the depleted or discharged battery when connected between the positive and negative battery connectors (Richardson ¶[0010]-[0015],[0020] and [0027]-[0028]).
Regarding claim 53, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 52. Richardson further discloses, wherein the one or more sensors(24,30,38,40) is one or more sensing circuits(see circuits in Fig. 2B).
Regarding claim 54, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 50. Richardson further discloses, wherein the microcontroller(12) switches the power switch(contact relay 34) on to provide power from the power supply(22) to the depleted or discharged battery(battery of vehicle 28) only when the depleted or discharged battery is determined by the microcontroller to be present and connected with the correct polarity(Richardson ¶[0010]-[0015] and [0027]).
Regarding claim 55, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 50. Richardson further discloses, wherein the microcontroller(12) is a programmable microcontroller configured to allow updates in functionality and system parameters(Richardson ;¶[0011]).
Regarding claim 56, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 55. Richardson further discloses, wherein the programmable microcontroller(12) comprises a memory(see Richardson; ¶[0011]).
Regarding claim 57, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Richardson further discloses, wherein the positive battery connector comprises a positive battery cable(cable 60 has Red(positive battery cable) and Black(negative battery cable); see Fig. 2C), and the negative battery connector comprises a negative battery cable.
Regarding claim 58, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 57. Richardson further discloses, wherein the positive battery cable comprises a positive battery clamp(Red clamp of 60; see Fig. 2C)) and the negative battery cable comprises a negative battery clamp(Black clamp of 60; see Fig. 2C))
Regarding claim 60, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 51. Richardson further discloses, wherein the one sensor(30) is configured for detecting presence of the depleted or discharged battery(battery of vehicle 28) when connected between the positive and negative battery connections(Red and Black clamps), and the other sensor is a reverse polarity sensor(24) (see ¶[0011],[0014]-[0015]).
Regarding claim 63, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Richardson discloses, further comprising an output port(see annotated Fig. 2C below) providing positive and negative polarity outputs(as respectively corresponding to Red and Black clamps of cable 60; see Fig. 2C below) to the positive and negative battery connectors.
Regarding claim 64, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 50. Richardson further discloses further comprising a temperature sensor(38)(see ¶[0013] and Fig. 1) configured to detect temperature of the power supply(22) and to provide a temperature signal to the microcontroller(12).
Regarding claim 65, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 50. Richardson further discloses, a voltage measurement circuit(20) configured to measure output voltage of the power supply(22) and to provide a voltage measurement signal to the microcontroller(12) (12)(see ¶[0012] and Fig. 1).
Regarding claim 66, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Richardson discloses, further comprising a voltage regulator configured to convert output voltage of the power supply to a voltage level appropriate to provide operating power to internal components of the device(10)(note-(Fig. 2A; regulator LM7805 is a 5V regulator although not labeled)
Regarding claim 67, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 60. Richardson discloses, further comprising a manual override switch(push button switch 44) configured to activate a manual override mode to enable a user to connect jump start power to the positive and negative battery connectors when the one sensor(30) configured for detecting presence of the depleted or discharged battery(battery of vehicle 28) is unable to detect presence of the depleted or discharged battery(see ¶[0013]-[0015],[0026]).
Regarding claim 68, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 67. Richardson discloses, wherein the microcontroller(12) is configured to detect actuation of the manual override switch(44) for at least a predetermined period of time before activation of the manual override mode(see ¶[0039]).
Regarding claim 71, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. Richardson further discloses, wherein the power switch is configured to switch power on only when the jump starting device is properly(see ¶[0012],[0014]) connected to the depleted or discharged battery.(Note- Richardson discloses that the power switch is turned on to cause the internal power supply to be connected to the output port in response to signals from the sensors indicating (1) the presence of a vehicle battery at said output port and (2) proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. Richardson also discloses or teaches that the power switch is not turned on when signals from the sensors indicate either the absence of a vehicle battery at the output port or improper polarity connection of positive and negative terminals of the vehicle battery with the positive and negative polarity outputs. Richardson discloses in FIGS. 3-8 “flow charts of the processing steps of the portable power source of the present invention.” Ex. 1006, ¶0010. This sequence of processing steps involves several checks performed by the microcontroller before turning on the power switch to jump start the vehicle. As discussed below, these checks include detecting (1) the presence of a vehicle battery at said output port and (2) proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. 77. Richardson discloses that the reverse voltage sensor 24 detects whether jumper cables that have been manually connected to the vehicle battery have been properly connected or if there is a reverse connection. Richardson discloses or teaches that the power switch for charging the vehicle battery cannot be turned on unless there is a proper connection of the cables. For example, referring to FIG. 3 (a portion of which is reproduced below), Richardson states: If the system does not detect a battery charging voltage 212, once jumper cables 60 have been manually connected to the vehicle to be started 28, the voltage is measured by the reverse voltage sensor 24 to determine if the cables have been properly connected to the vehicle 214. If the voltage measured is significantly less than the voltage of the jump starter capacitors 21 and batteries 22, then a reverse polarity connection of the jumper cables to the vehicle is determined and an error flag is set and the event saved in nonvolatile memory 216. A “Reverse Polarity” error message is displayed 218 on the LCD 46, and the reverse voltage LED 48 is illuminated 216. Any further jump starter action by the operator is ignored until the reverse polarity condition is corrected 220, at which point processing returns to the start of the main processing loop 210.” Richardson, ¶([0014],[0020]). Thus, the “Reverse Polarity” error message on the LCD 46 and illuminated LED 48 warn a user when a vehicle battery is connected with reverse polarity, prompting the user to correct the connection). Additionally, Richardson discloses (see ¶[0015]) that the microcontroller receives signals from the vehicle voltage sensor 30 and the reverse voltage sensor 24 and that it generates a control signal 58(activated output signal, as per claim 11) which controls the contact relay 34 to connect the jump starter batteries 22 to the vehicle to be started 28. Richardson also makes clear that the microcontroller only closes relay 34(activate switch or turn on switch) if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity).
. 
    PNG
    media_image2.png
    687
    835
    media_image2.png
    Greyscale

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Balmefrezol et al., (Balmefrezol) US 2013/0154550 and in further view of Tinaphong US 2011/0175461
Regarding claim 35, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 25. Balmefrezol further discloses, wherein the USB port is a USB connector(¶[0045]).
However, Tinaphong discloses factual evidence of, wherein the USB port is a micro-USB connector (note-Figs. 2 and 9 show a mini USB connector 24; see ¶[0073]-[0074] as evidenced by secondary evidences and knowledge of one of ordinary skill in the art as taught by Tinaphong US 2011/0175461).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson in view of Balmefrezol by having have configured the connector to be a micro-USB connector, since  market demand, rather than scientific literature, can drive design trends and may show obviousness and that that there existed at the time of invention a known problem for which there was an obvious solution encompassed by the patent’s claims and furthermore any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed. It would have further been an obvious matter of design choice and the need presented before the effective filing date of the claimed invention to have chosen the USB connector of Richardson as modified by Balmefrezol to micro-USB connector since a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a .
Claims 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Balmefrezol (cited above) and Brown USPAT 8,076,900 and in further view of Waldron US 2011/0068734.
Regarding claim 69, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. However the combination of Richardson and Balmefrezol fails to expressly teach the limitations of, “wherein the positive and negative battery connectors are defined by a jumper cable device including a plug configured to plug into an output port of the device, a pair of cables integrated with the plug at one respective end thereof and being configured to be connected to positive and negative battery terminals of the depleted or discharged battery at another respective end thereof”.
Brown discloses and shows in Figs. 1-2, factual evidence of, wherein the positive(94) and negative battery connectors(96) are defined by a jumper cable device(90) including a plug(92) configured to plug into an output port(84) of the device(handheld battery charger booster device (10)), a pair of cables(booster cable 90) integrated with the plug(92)(see Figs. 1-2) at one respective end thereof and being configured to be connected to positive and negative battery terminals((94) and (96) respectively) of the depleted or discharged battery at another respective end thereof(at the size of the alligators clips)(see col. 4, lines 22-41).
Richardson and Brown are battery charger analogous art. It would have been obvious to one having ordinary skill in the art to incorporate the teachings of Brown into the device of Richardson as modified by Balmefrezol, wherein the positive and negative battery connectors are 
The combination of Richardson, Balmefrezol and Brown does not expressly teach, the limitations of:
a pair of cables having cable ends integrated with the plug at one respective end thereof.
Waldron is an analogous art and pertains to the same field of endeavor, namely battery jumping devices. Waldron discloses factual evidence of a pair of cables (44) having cable ends integrated with the plug (46) at one respective end thereof ([0023]; Fig. 1).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have had the pair of cables ends of the jumper cable device of Richardson as modified by Balmefrezol and Brown integrated with the plug at one respective thereof so as to tethered the cable to one end of the plug. The advantage for doing so is to improve portability and decrease the chance of having the cables entangled with each other and to fit to the compartment of the carrying case, in which some items are form fitting compartments and are thus configured to the shape of the item to be carried, as per the teachings of Waldron ([0012]).
Regarding claim 70, Richardson as modified by Balmefrezol and Brown discloses all the claimed invention as set forth and discussed above in claim 69. Brown further discloses, wherein (84) and the plug(92) are dimensioned so that the plug will fit into the output port only in one specific orientation(see Figs. 1-2).
Accordingly, claims 69-70 would have been obvious. 

    PNG
    media_image3.png
    1385
    991
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    535
    734
    media_image4.png
    Greyscale

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Balmefrezol and in further view of Xinfang USPAT 9,506,446 (Exhibit 1008 IPR2020-01387).
Regarding claim 29, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 28. However, the combination of Richardson and Balmefrezol does not expressly teach, “wherein the DC-DC converter is configured to convert 5V potential provided from a USB charger to 12.4VDC”.
However, Xinfang discloses factual evidence of, wherein the DC-DC converter is configured for up-converting the input voltage received by the USB connector(38,40) (included in battery circuit board 44)(note- The battery circuit board 44 may be provided with voltage boosting circuitry to step up the output voltage from the battery cell 42 to the ignition output port 46 to provide an output voltage higher than about 13.6V; see col. 5, lines 29-40 and Fig. 2).
Xinfang further discloses, wherein the input voltage is 5V(inherent for a standard USB connector) that is up-converted to 13.6 VDC for charging the power supply. Richardson in view Balmefrezol and  Xinfang differs from the claimed invention in that the input voltage is up-converted 13.6V to instead of 12.4V. It would have been an obvious matter of design choice to configure the output of the voltage boosting circuit of Xinfang to up-convert the 5V input of the USB connector to 12.4V as recited since such modification is an obvious matter of design choice to meet load power requirements. Furthermore, when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Accordingly claim 29 would have been obvious.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Balmefrezol et al., (Balmefrezol)US 2013/0154550 and in further view of Nakamoto et al., (Nakamoto) USPAT 9,601,800
Regarding claim 33, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim32. Balmefrezol further discloses, wherein the rechargeable battery(18) is a lithium battery(see ¶[0039]-[0041], 
However, the combination of Richardson and Balmefrezol does not expressly teach:
and further comprising a lithium battery charge controller configured to provide charge balance to internal lithium battery cells of the lithium battery.
Nakamoto discloses factual evidence of, further comprising a lithium battery charge controller(5) configured to provide charge balance(via balance circuit 6) to internal lithium battery cells(100A)(see Fig. 9) of the lithium battery(100)(see col. 10, line 49 to col. 11, line 14).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakamoto by having the lithium battery of Richardson as modified by Balmefrezol further comprising a lithium battery charge controller configured to provide charge balance to internal lithium battery cells, as recited, so as to reduce variations in battery voltage between the electric cells.
Accordingly claim 33 would have been obvious.
Claims 59,61 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Balmefrezol et al., (Balmefrezol)US 2013/0154550 and in further view of Krieger US 2004/0130298(Exhibit 1009 on IPR2020-00944).
Regarding claim 59, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24. However, the combination of Richardson and Balmefrezol does not expressly teach, wherein said power switch comprises a plurality of FETs in parallel.
Krieger discloses factual evidence of, wherein said power switch comprises a plurality of FETs in parallel(12a,12b,12c,12d).
Richardson and Krieger are battery jump starter apparatus analogous art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the relay of Richardson as modified by 
Accordingly claim 58 would have been obvious.
Regarding claim 59, Richardson in view of Balmefrezol and Krieger discloses all the claimed invention as set forth and discussed above in claim 58. Krieger further discloses, wherein the FET switch (12) comprises a plurality of FETs in parallel(12a,12b,12c,12d).
Regarding claim 61, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 60. However the combination of Richardson and Balmefrezol fails to expressly disclose, wherein the one sensor configured for detecting presence of the depleted or discharged battery and the reverse polarity sensor comprise optically coupled isolator phototransistors.
Krieger teaches factual evidence of, wherein the presence circuit(16)comprises a first optically coupled isolator phototransistor(22) and the polarity circuit(also performed by 16) comprises a second optically coupled isolator phototransistor(22)( [0033])(note- the opto-isolator (16) only turns on when it is properly biased “as a result of a correct polarity connection being made between the boosting battery (2) and the depleted battery (11). By detecting the correct connection of the depleted battery (11), Krieger also necessarily and implicitly detects that the depleted battery (11) is present; See [0033]-[0034],[0038],[0048]).
Richardson and Krieger are battery jump starter apparatus analogous art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krieger into the jump starter apparatus of Richardson as modified by Balmefrezol, wherein the one sensor configured for (¶[0034]). It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to include in the jump starter apparatus of Richardson, wherein the presence circuit that comprises a first optically coupled isolator phototransistor and the polarity circuit comprises a second optically coupled isolator phototransistor since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 62 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view in view of Balmefrezol et al., (Balmefrezol)US 2013/0154550  and in further view of Kim USPAT 5,867,007.
Regarding claim 62, Richardson in view of Balmefrezol discloses all the claimed invention as set forth and discussed above in claim 24, but fails to expressly teach the limitations of, further comprising a plurality of power diodes coupled between the positive and negative battery connectors and the power supply to prevent back-charging of the power supply from an electrical system connected to the depleted or discharged battery.
Kim teaches(col. 3, lines 46-55) and shows in Fig. 1, factual evidence of, further comprising a plurality of power diodes(31)(which comprises diodes D1 and D2) coupled ((10) and (20)  and the power supply(32) to prevent back-charging of the power supply from an electrical system(33) connected to the depleted or discharged battery.
Richardson, Balmefrezol, and Kim are battery powered devices analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the device of Richardson as modified by Balmefrezol, a plurality of power diodes coupled between the positive and negative battery connectors and the power supply to prevent back-charging of the power supply from an electrical system connected to the depleted or discharged battery, as recited, so as to provide a safety measure and protection to the battery by preventing a reverse current flow back to the power supply which might damage both the batteries and the connected load.
Response to Arguments
Applicant’s arguments with respect to claim(s) 24-71 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



                                                                                                                                                                                               /M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 9, 2022